DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V: Figs. 22-24 in the reply filed on 2/23/2022 is acknowledged.
Claims 6, 8, and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.
Claim 5 is further withdrawn as it is directed to a non-elected species. The limitation “further comprising one or more gauges configured to transfer the compressive forces from the one or more actuators to the first and second contact portions”, appears to be directed to Species I: Figs. 1-5 and in the Specification, paragraph [0042] in describing the embodiment of Figs. 1-5 describes that “the gauge 6 may transfer the compressive force to a base plate 7.” Paragraph [0054] explains that a gauge as described with reference to the embodiment of Fig.1-5 may also be provided in the Species of Fig. 6-11. The description of the elected Species V: Figs. 22-25 found in paragraph [0085] explains that the embodiment may include a gauge to show the total amount of compression force, but does not describe the gauge as being configured to transfer the compressive forces from the one or more actuators to the first and second contact portions. As such, claim 4 is withdrawn.
Claim 18 is further withdrawn as it is directed to a non-elected species. The limitation “release mechanism” appears to be directed to Species IV: Fig.’s 16-21, where the release mechanism is labeled .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The stretching mechanism is being interpreted as a compression spring, a mechanical linkage, a torsion spring, a double ended screw, and/or a scissor mechanism as described in the Specification, paragraph [0007], or any equivalents thereof.
One or more actuators of claim 4 are being interpreted as a knob as shown in Fig.23 at 401, or equivalents thereof.
The locking mechanism is being interpreted as a flipping mechanism to lock the actuator 412 in place as described in paragraph [0086], or any equivalents thereof.
The compressive force mechanism is being interpreted as a scissor mechanism and/or a spring mechanism. As described in the Specification, paragraph [0081], or any equivalents thereof, to move the resting portion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which device the claim is referring to. For examination purposes, the examiner interprets “the device” of claim 19 to be the device of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repice et al. (5,702,355).
claim 1, Repice teaches A device (Fig.1) for treating carpal tunnel syndrome or DeQuervain's syndrome (Abstract), the device comprising: a resting portion (“adjustable sleeve” 30) for receiving a user's forearm (see Fig.1); a first contact portion (cuff 81) configured to contact the user's forearm (at the wrist, col.4, lines 29-42) and apply a compressive force to the user's forearm at a first location (wrist, col.4, lines 29-42, the cuff is adjustable and thereby provides adjustable compression); a second contact portion (Fig.1, strap 55) configured to contact the user's forearm on a same side of the user's forearm as the first contact portion (see Fig.1), the second contact portion configured to apply a compressive force to the user's forearm at a second location different than the first location (see Fig.1 where strap 55 is at a different location than cuff 81; strap is adjustable and configured to be securely held to the forearm thereby providing compression); a stretching mechanism (Fig.2, retainer plate 65 with pegs 67 and openings 72, moveable member 61 with slots 69, base plate 59 with openings 75, threaded fasteners 68, and threaded bosses 73, spring 63) configured to apply opposing forces to the first contact portion (cuff 81) and the second contact portion (strap 55) to stretch the user's tissue (“Upon release of the moveable member 61, the tensioning spring 63 contracts which in turn causes the moveable member 61 to slide toward the extended position. As the moveable member 61 moves to the extended position, it causes the cuff subassembly 81 to securely engage a portion of the person's hand adjacent the person's wrist, whereupon a predetermined tensile load is applied to the person's wrist in a direction parallel to the longitudinal axis of the forearm. The moveable member is shown in the extended position in FIGS. 1, 3 (in phantom) and 4.”, col.5, lines 9-18).
With respect to claim 2, Repice teaches wherein the stretching mechanism (Fig.2) is configured to apply the opposing forces in a direction generally perpendicular to the compressive forces applied by the first and second contact portions (the tensile load caused by the stretching mechanism is in a direction parallel to the longitudinal axis of the forearm, col. 5, lines 9-18, whereas the compressive 
With respect to claim 7, Repice teaches wherein the stretching mechanism comprises an actuator (pegs 67 and openings 72) configured to adjust the opposing forces applied to the first and second contact portions (col.2, lines 28-29, “It is a further object of this invention to provide a traction appliance that furnishes a level of tension that is adjustable.” Via pegs 67 and openings 72, “The peg 67 may be inserted in any one of a plurality of openings 72 are provided on the retainer plate 65 to enable adjustment of the tension exerted on the wrist by the tensioning spring 63.”, col. 4, lines 53-56).
With respect to claim 9, Repice teaches wherein the stretching mechanism comprises a compression spring (Fig.2, 63, where the spring is biased into compression, the forces at each end acting toward one another).
With respect to claim 10, Repice teaches wherein the stretching mechanism comprises a mechanical linkage (Fig.2, where plates 65, 61, and 59 are linked via openings 75, 69, and 71 and pegs 68 and 73).
With respect to claim 19, Repice teaches A method for treating a user, the method comprising: positioning the user's forearm on a resting portion of the device (“adjustable sleeve” 30); contacting a first contact portion (cuff 81) of the device with a posterior side of the user's forearm over a radius and/or an ulna bone (Fig.1), contacting a second contact portion (strap 55) of the device with the posterior side of the user's forearm over carpal and/or metacarpal bones at a second location different from the first location (Fig.1); applying a compressive force to the user's forearm using the first and second contact portions (cuff 81 and strap 55); applying opposing forces to the first contact portion and the second contact portion using a stretching mechanism to stretch the user's tissue (“Upon release of the moveable member 61, the tensioning spring 63 contracts which in turn causes the moveable member 61 to slide toward the extended position. As the moveable member 61 moves to the .
With respect to claim 20, Repice teaches wherein applying the opposing forces comprises applying the opposing forces in a direction generally perpendicular to the compressive force applied by the first and second contact portions (the tensile load caused by the stretching mechanism is in a direction parallel to the longitudinal axis of the forearm, col. 5, lines 9-18, whereas the compressive forces caused by the cuff 81 and strap 55 are in a direction perpendicular to the longitudinal axis of the forearm).

Claim(s) 1, 3-4, 10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2003/0199796 A1).
With respect to claim 1, Yamazaki teaches A device for treating carpal tunnel syndrome or DeQuervain's syndrome (the device of Fig.1 is capable of being used to treat carpal tunnel syndrome), the device comprising: a resting portion for receiving a user's forearm (2); a first contact portion (see annotated Fig.1 below) configured to contact the user's forearm and apply a compressive force to the user's forearm at a first location (when the user rests an arm on the contact portion massage ball 3 will apply a compressive force at that location); a second contact portion (see annotated Fig.1 below) configured to contact the user's forearm on a same side of the user's forearm as the first contact portion, the second contact portion configured to apply a compressive force to the user's forearm at a second location different than the first location (when a user rests an arm on the contact portion the massage ball 4 will apply a compressive force at that location a distance away from the first contact portion); a stretching mechanism (driving shafts 11 and 12 connected to worm shaft 19 and worm  configured to apply opposing forces to the first contact portion and the second contact portion to stretch the user's tissue ([0022]-[0025], where a pair of worm wheels 16 and 17 are attached the driving shafts of each contact portion (11 and 12) and motor 18 drives the work shaft to rotate  “synchronously in opposite directions” therefore as the contact portions are rotating away from each other, the user’s tissue is stretched).

    PNG
    media_image1.png
    654
    604
    media_image1.png
    Greyscale


With respect to claim 3, the device of Yamazaki is capable of being configured wherein the first contact portion and the second contact portion are configured to move no more than 3 inches relative to each other when compressive forces of up to 200 lbf are applied (see annotated Fig.1 above where the contact portions are taken to be the locations on the resting portion where the massage balls contact the neck of the user. When tailored to the neck dimensions of a small user, then it will be inherent that the contact portions will not move more than 3 inches relative to each other. Additionally, the space between the massage balls 3 and 4 is adjustable via the adjustment shaft as shown in Fig.2 and when the adjustment shaft is rotated to a position where the frame 13 is flat, the distance between the massage balls because even smaller; [0026]-[0032] describe how the massage balls 3 and 4 are connected to, and adjusted by, the adjustment shaft shown in Fig. 2). The compressive forces that are applied are caused by the weight of the neck of user, which would inherently be significantly less than 200 lbs.
With respect to claim 4, Yamazaki teaches further comprising one or more actuators (motor 18) configured to adjust the compressive forces being applied to the user's forearm by the first contact portion and the second contact portion ([0039] describes how the motor actuates the rotation of the angled contact portions 3 and 4 by the worm gears and causes the contact portions to rotate toward each other and away from each other where the angle between them becomes greater and where “the pushing force is weakened gradually”).
With respect to claim 10, Yamazaki teaches wherein the stretching mechanism comprises a mechanical linkage (driving shafts 11 and 12 connected to worm shaft 19 and worm wheels 16 and 17).
With respect to claim 13, Yamazaki teaches wherein a distance between the first and second contact portions and the resting portion is adjustable ([0026]-[0032] describe how the contact portions 3 and 4 are connected to the adjustment shaft shown in Fig. 2and how rotation of the adjustment shaft 
With respect to claim 14, Yamazaki teaches further comprising a locking mechanism (screw holes 23A and 23B and screw portions 29A and 29B) configured to lock a position of the first and second contact portions relative to the resting portion (once the adjustment shaft is rotated to move the frame 13 and massage balls 3 and 4 into a desired positioned, the device is locked and held in place by the threads of the screw portions on the adjustment shaft within the mating threads of screw holes).
With respect to claim 15, Yamazaki teaches A device for treating carpal tunnel syndrome or DeQuervain’s syndrome (the device of Fig.1 is capable of being used to treat carpal tunnel syndrome), the device comprising: a resting portion for receiving a user's forearm (2); a first contact portion (3) configured to contact the user's forearm and apply a compressive force to the user's forearm at a first location (when the user rests an arm on the contact portion massage ball 3 will apply a compressive force at that location); a second contact portion (4) configured to contact the user's forearm on a same side of the user's forearm as the first contact portion, the second contact portion configured to apply a compressive force to the user's forearm at a second location different than the first location (when a user rests an arm on the contact portion the massage ball 4 will apply a compressive force at that location a distance away from the first contact portion); a stretching mechanism (motor 18) configured to apply opposing forces to the first contact portion and the second contact portion to stretch the user's tissue ([0022]-[0025], where a pair of worm wheels 16 and 17 are attached the driving shafts of each contact portion (11 and 12) and motor 18 drives the work shaft to rotate  “synchronously in opposite directions” therefore as the contact portions are rotating away from each other, the user’s tissue is stretched); and a locking mechanism (screw holes 23A and 23B and screw portions 29A and 29B) configured to lock a position of the first and second contact portions relative to the resting portion (once the adjustment shaft is rotated to move the frame 13 and massage balls 3 and 4 into a desired positioned, the device is locked and held in place by the threads of the screw portions on the adjustment shaft within the mating threads of screw holes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Femano et al. (US 2012/0253244 A1) teaches a similar device for treating carpal tunnel. DeMuinck (US 2008/0139986 A1) teaches a traction device for a forearm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785